Citation Nr: 1816717	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-31 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right hip disability.

2. Entitlement to service connection for a right hip condition, to include as secondary to the Veteran's service-connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1987. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina (Agency of Original Jurisdiction (AOJ)). 

In a November 2007 rating decision, the AOJ denied service connection for right hip arthritis. The Veteran did not appeal the decision within the proscribed time.

In the December 2011 rating decision, the AOJ determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a right hip condition. The Veteran has appealed this decision to the Board.

In August 2016, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.


FINDINGS OF FACT

1. A final November 2007 AOJ rating decision denied service connection for right hip arthritis on the basis that such disability was not shown to have been incurred in service or proximately due to service-connected bilateral foot disability.

2. Evidence received since the final November 2007 AOJ decision denying service connection for a right hip condition is new and material as it includes competent evidence of a causal relationship between service-connected bilateral foot disability causing additional disability of the right hip.

3. Resolving reasonable doubt in favor of the Veteran, the Veteran's service-connected bilateral foot disability causes additional impairment of earning capacity involving the right hip.


CONCLUSIONS OF LAW

1. New and material evidence has been received to warrant reopening of the claim of service connection for a right hip disability, to include as secondary to the Veteran's service-connected foot disability. 38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for entitlement to service connection for right hip disability as proximately due to service-connected bilateral foot disability have been met.  38 U.S.C. § 1110, 5107(b); 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish his entitlement to service connection for right hip disability. As noted in the INTRODUCTION, the record reflects a prior final denial. Generally, a claim which has been denied in a final unappealed AOJ or Board decision may not thereafter be reopened and allowed. 38 U.S.C. § 7105(c). An exception to this rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied. Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).

"New" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. See 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

New and material evidence is not required "as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence." Id. at 117. Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade, 24 Vet. App. at 117-18.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the "new and material" analysis, the credibility of the evidence is presumed unless it is "inherently false or untrue" or "patently incredible." Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). Further, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary. See Shade, 24 Vet. App. at 118-19, 123. If the McLendon standard is met, the claim should be reopened. See id.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. §3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability). In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Turning to the facts of this case, a November 2007 AOJ rating decision denied service connection for right hip arthritis on the basis that such disability was not shown to have been incurred in service or proximately due to service-connected bilateral foot disability. The evidence of record included the fact that the Veteran was service-connected for bilateral foot disability and held a diagnosis of right hip arthritis. A November 2007 VA examiner opined that the Veteran's degenerative changes in the right hip were less likely than not related to military service or his service-connected feet. However, the examiner opined that the Veteran's favoring his feet probably made his right symptoms "more bothersome" in terms of accounting for an approximate 20 percent increased of pain.

By letter dated November 13, 2007, the Veteran was notified of this decision and his appellate rights. However, the Veteran did not appeal this decision, nor was new and material evidence, received within one year of the notice of decision. Neither the Veteran nor his representative has contended otherwise. Thus, the AOJ's November 2007 decision is final and not subject to revision on the same factual basis. See 38 U.S.C. §§ 7105; 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103. 

The additional evidence received since the final November 2007 AOJ decision includes statements from the Veteran to the effect that he developed hip symptoms as a result of his foot conditions. The additional evidence also includes post-service statements from a VA physician noting aggravation of the hip condition because of the pain caused by the Veteran's foot/ankle condition, and from a private registered nurse asserting a causal relationship between the hip condition and his foot condition. As this evidence includes competent evidence suggesting a possible aggravation of right hip disability due to service-connected disability, the Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a right hip disability. Hence, the appeal to this extent is allowed, and the claim is now subject to review based on the entire evidentiary record.

As for the merits of the claim, the Veteran is service-connected for post-operative plantar fasciitis of both feet. In pertinent part, a May 2007 VA examination report reflected an assessment that the Veteran's service-connected bilateral foot disability caused decreased plantar flexion of each ankle and foot by 10 degrees with flares decreasing the same motions by 15 degrees. The examiner opined that the Veteran's persistent arch and heel problems of both feet were related to the military.

A November 2007 VA examination report, authored by the May 2007 examiner, provided opinion that the issue of whether the Veteran's bilateral foot disability was aggravating his right hip disability was subject to question. The examiner stated that the Veteran's baseline status considering aggravation would be the same except the Veteran would be experiencing less right hip pain. The examiner essentially concluded that the Veteran's right hip pain level was increased by 20 percent due to favoring is feet.

Another statement by a registered nurse, referring to materials from the Mayo Clinic, stated that hip pain could be caused by diseases and conditions in other parts of the body. It was indicated that, when walking, a person put the force of as much as 5 times body weight on each foot.  If the foot was not properly absorbing or redistributing the shock, problems could occur elsewhere such as the hips. 

A May 2014 VA examination report reflected that the Veteran was favoring his left foot. Bilaterally, the Veteran demonstrated marked inward displacement and severe spasm of his Achilles' tendon on manipulation bilaterally. It was stated that the Veteran's bilateral foot condition chronically compromised weight bearing, and that other contributors of disability included weakened, movement, excess fatigability, pain on movement, pain on weight bearing, disturbance of locomotion, lack of endurance and interference with standing. For his left foot, the Veteran had pain with non-weight bearing.

A June 2014 VA orthopedic consultation included the following comment: "After lengthy discussion of his [right] hip pain as it relates to his service connected problems with his foot. There is a probable correlation between his hip pain and ankle problems."

The Board first observes that there is no dispute that the Veteran's service-connected bilateral foot disability causes a gait abnormality and currently is considered to be chronically compromising his weight bearing. 

Notably, the AOJ interpreted the June 2014 orthopedic consultant as drawing a causal relationship between right hip pain and an ankle condition which the AOJ asserted is not service-connected. See Statement of the Case dated August 2014. However, the June 2014 VA consultant clearly prefaced the opinion noting the question was a relationship between right hip pain "as it relates to his service connected problems with [the Veteran's] foot." The examiner then referred to the ankles which are clearly closely related anatomically. The VA examiner in May 2007 already opined that the Veteran's service-connected bilateral foot disability caused decreased plantar flexion of each ankle and foot, and that the Veteran's persistent arch and heel problems of both feet were related to the military. The AOJ has not formally determined that any ankle impairment is nonservice-connected. Thus, the Board may consider the effects involving the feet and ankle as being service-connected in origin.

The Board next observes that the term "aggravation" does not require service-connected disability causing additional disability but, rather, may contemplate "any additional impairment of earning capacity" resulting from a service-connected disability. Allen, 7 Vet. App. at 445-9. See also Claims Based on Aggravation of a Nonservice-Connected Disability, 62 Fed. Reg. 30,547 (June 4, 1997) (interim rule) (the criteria for 38 C.F.R. § 3.310(b) permits VA compensation for the "incremental increase in severity" of a nonservice-connected condition caused by a service-connected condition). 

The Board has considered the foregoing evidence and finds that it is at the very least in relative equipoise as to whether the Veteran's right hip arthritis status has been aggravated by his service-connected bilateral foot disability. Here, there are two direct expert opinions stating that service-connected bilateral foot disability causes additional pain of the right hip. The nurse opinion cited medical treatise materials discussing the causal relationship involved. There is no competent opinion stating otherwise. The extent of aggravation in terms of additional compensation is a rating consideration which must take into account with the benefit of the doubt rule which is not an issue currently before the Board. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating that where it is impossible to separate the effects of a service-connected disability from the effects of a non-service-connected disability, the benefit of the doubt must be accorded to the veteran and all signs and symptoms must be attributed to the service-connected disability). Therefore in resolving all doubt in the Veteran's favor, the Board concludes that service connection for right hip disability is warranted as secondary to the service-connected bilateral foot disability. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a right hip disability is granted.

The claim of entitlement to service connection for a right hip disability is granted.





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


